Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Information Disclosure Statement
This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 06/23/2021.
Information disclosed and list on PTO 1449 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (Pub. U.S. 2020/0365795).
	Regarding claim 1, Chuang et al. disclose a structure (Figure 2E), comprising: 
	a semiconductor substrate (Figure 2E, 202); 
	a first structure  (Figure 2E, 212) over the semiconductor substrate; 
	a first electrode  (Figure 2, 220) positioned on a first surface of the first structure; 
	a first sidewall spacer (Figure 2E, 244) positioned on the first surface of the first structure and laterally adjacent to a sidewall (Figure 2E, [0036], [0042]) . of the first electrode; and 
	a second sidewall spacer (Figure 2E, 260) positioned laterally adjacent to a sidewall of the first structure and laterally adjacent to the first sidewall spacer ([0036]).  
	Regarding claim 2, Chuang et al. disclose wherein the first sidewall spacer is not adjacent to a sidewall of the first structure ([0042]).  
	Regarding claim 3, Chuang et al. disclose comprising a contact structure in contact with the first electrode (Figure 6, 106,[0053]) and the first sidewall spacer ([0048]).  
	Regarding claim 4, Chuang et al. disclose comprising a second electrode (Figure 6, 220) on a second surface of the first structure, the second surface opposite to the first surface of the first structure ([0053]).  
	Regarding claim 5, Chuang et al. disclose  wherein the second sidewall spacer extends beyond both the first surface and the second surface of the first structure ([0042]).  
	Regarding claim 6, Chuang et al. disclose  wherein a sidewall of the first sidewall spacer extends from a sidewall of the first structure ([0038]).  
	Regarding claim 15, Chuang et al. disclose a structure  (Figure 4) comprising: 
	a semiconductor substrate (Figure 4, 406); 
	a magnetic tunnel junction  (Figure 1A, 104) over the semiconductor substrate and including: a bottom magnetic plate  (Figure 2A, 106); a top magnetic plate (Figure 2A, 118); and a barrier (Figure 2A, 110) between the top magnetic plate and the bottom magnetic plate; 
	a top electrode (Figure 2A, 224) positioned on the top magnetic plate; 
	a first sidewall spacer positioned on the top magnetic plate and on a sidewall of the top electrode; and a second sidewall spacer positioned on lateral surfaces of each of the bottom magnetic plate, the top magnetic plate, and the barrier ([0042]).  
	Regarding claim 16, Chuang et al. disclose further comprising a metal interconnect in contact with a top surface of the top electrode and in contact with the first sidewall spacer ([0015-0016]).  
	Regarding claim 17, Chuang et al. disclose wherein the first sidewall spacer is in contact with the second sidewall spacer([0042]).  
	Regarding claim 18, Chuang et al. disclose wherein the second sidewall spacer is a dielectric material ([0042]) and the first sidewall spacer is a conductive material ([0042]).  
	Regarding claim 19, Chuang et al. disclose wherein the second sidewall spacer and the first sidewall spacer are both silicon nitride ([0035]).  
	Regarding claim 20, Chuang et al. disclose  wherein the second sidewall spacer extends beyond the top surface of the top magnetic plate and a bottom surface of the bottom magnetic plate (Figure 2E).  
Regarding claims 7-14, the apparatus discussed above would performed the method in claims 7-14.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q LE/Primary Examiner, Art Unit 2827